Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 2 March, 2020 have been reviewed and accepted by the Examiner.
Allowable Subject Matter
Claims 1-14, 16-20, 22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art fails to teach or suggest a printed structure, comprising: arrays of components that are light-emitting diodes from a same native component source wafer disposed on a non-native substrate, each of the components in each of the arrays having an structure that affects an operation, color of light emission, brightness of light emission, or performance of the component, wherein there is a variation of the structure of the components across each of the arrays, wherein the variation of the structure of the components in a first array of the arrays of components has a first orientation on the non-native substrate and the variation of the structure of the components in a second array of the arrays of components has a second orientation on the non-native substrate that is different from the first orientation and the variation in the first array has a different orientation to the variation in the second array on the non-native substrate than on the same native component source wafer.
Claims 2-14,16, 20, 22 and 29 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 24 the prior art fails to disclose a printed structure, comprising: arrays of components from a same native component source wafer disposed on a non-native substrate, each of the components in each of the arrays having a structure that affects an operation, or performance of the component, wherein there is a systematic variation of the attribute or structure of the components across each of the arrays, wherein the systemic variation of the structure of the components in a first array of the arrays of components has a first orientation on the non-native substrate and the systemic variation of the structure of the components in a second array of the arrays of components has a second orientation on the non-native substrate that is different from the first orientation and the systemic variation in the first array has a different orientation to the systemic variation in the second array on the non-native substrate than on the same native component source wafer, and wherein the systematic variation across the first array, the systematic variation across the second array, or the systematic variation across both the first array and the second array is two dimensional.
Regarding claim 25 the prior art fails to disclose a printed structure, comprising: arrays of components from a common native component source wafer disposed on a non-native substrate, each of the components in each of the arrays having a structure that affects an operation, or performance of the component, wherein there is a systematic variation of the attribute or structure of the components across each of the arrays, wherein the systemic variation of the structure of the components in a first array of the arrays of components has a first orientation on the non-native substrate and the systemic variation of the structure of the components in a second array of the arrays of components has a second orientation on the non-native substrate that is different from the first orientation and the systemic variation in the first array has a different orientation to the systemic variation in the second array on the non-native substrate than on the same native component source wafer, and wherein the systematic variation of the attribute or structure of the components in the first array, in the second array, or in both the first array and the second array is a variation in thickness, material composition, doping, crystallinity, or particle contamination.
Regarding claim 26  the prior art fails to disclose a printed structure, comprising: arrays of components from a common native component source wafer disposed on a non-native substrate, each of the components in each of the arrays having a structure that affects an operation, or performance of the component, wherein there is a systematic variation of the attribute or structure of the components across each of the arrays, wherein the systemic variation of the structure of the components in a first array of the arrays of components has a first orientation on the non-native substrate and the systemic variation of the structure of the components in a second array of the arrays of components has a second orientation on the non-native substrate that is different from the first orientation and the systemic variation in the first array has a different orientation to the systemic variation in the second array on the non-native substrate than on the same native component source wafer, and wherein the systematic variation in the first array, in the second array, or in both the first array and the second array is a single monotonic variation.
Regarding claim 27 the prior art fails to disclose a printed structure, comprising: arrays of components from a common native component source wafer disposed on a non-native substrate, each of the components in each of the arrays having a structure that affects an operation, or performance of the component, wherein there is a variation of the attribute or structure of the components across each of the arrays, wherein the systemic variation of the structure of the components in a first array of the arrays of components has a first orientation on the non-native substrate and the systemic variation of the structure of the components in a second array of the arrays of components has a second orientation on the non-native substrate that is different from the first orientation and the systemic variation in the first array has a different orientation to the systemic variation in the second array on the non-native substrate than on the same native component source wafer, and wherein the arrays comprise a third array of the components disposed on the substrate such that the variation of the attribute or structure of the components in the third array has a third orientation that is different from at least one of the first orientation and the second orientation.
Claim 28 depends upon claim 27 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893